      Case 6:20-cv-00089-JRH-CLR Document 18 Filed 12/04/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF GEORGIA
                                   STATESBORO DIVISION

                                             *
DUSTIN COLLINS,
                                             *

                                             *
        Plaintiff,
                                             *


             V.                              *                     CV 620-089
                                             •k


                                             *
BTS & SONS ASSOCIATES, INC.
and SOUTH EAST PERSONNEL                     *
LEASING, INC.,                               *
                                             *



        Defendants.                          *



                                         ORDER




        Before the Court is Defendant South East Personnel Leasing, Inc.'s

(SPLI) motion to dismiss (Doc. 9) and Plaintiff Dustin Collins' motion

to strike.       (Doc. 11.)       For the following reasons, the motion to strike

is denied as moot, and the motion to dismiss is converted into a motion

for summary judgment.


        With its motion to dismiss, SPLI included two declarations from

Heather Clark, SPLI's Human Resources Director, and Pam Lamb, SPLI's

CEO.      (See     Docs.    9-1;    9-2.)         Plaintiff      moved   to    strike    these

declarations, arguing that courts must confine their                          review    to the

contents of the complaint at the pleading stage.                  See Bickley v. Caremark

RX, Inc., 461 F.3d 1325, 1329 n.7 (11th Cir. 2006).                      Plaintiff moves in

the    alternative    to   have    the   motion   to   dismiss    converted    into    one   for


summary judgment with an opportunity to conduct discovery.


       ''When a court considers matters outside of the pleadings in a

[Rule] 12(b)(6) motion to dismiss, the court converts that motion into

a motion for summary judgment."             Poulsen v. Publix Super Markets, Inc.,
   Case 6:20-cv-00089-JRH-CLR Document 18 Filed 12/04/20 Page 2 of 2



302 F. App'x 906, 908 (11th Cir. 2008) (citing Fed. R. Civ. P. 12(b);

Trustmark Ins. Co. v. ESLU, Inc., 299 F.3d 1265, 1267 (11th Cir. 2002)).

Because the motion to dismiss is limited to the relatively discrete issue

of whether SPLI was Plaintiff's employer, and determination of that

question   could   resolve   SPLI's   liability,   the    Court   finds   it    most

efficient to consider evidence outside the pleadings.


     Upon the foregoing, the motion to dismiss (Doc. 9} is CONVERTED

into a motion for summary judgment.       The Clerk is directed to issue a

notice of summary judgment pursuant to Griffith v. Wainwright, 772 F.3d

822, 825 (11th Cir. 1985) (per curiam) to Plaintiff.        A thirty-day period

of discovery limited to exposition of the issues contained in the motion

shall begin on the date of the Clerk's filing of the Griffith notice.

Upon the conclusion of the discovery period, Plaintiff shall have twenty-

one days to file a response to the motion along with any evidence that

may normally be submitted at the summary judgment stage.              Defendants

shall then have fourteen days from the submission of Plaintiff's response

to reply and file any additional evidence.         The motion to strike (Doc.

11) is DENIED AS MOOT.


     ORDER ENTERED at Augusta, Georgia this •*4^^day                           2020.


                                            J.           hall,/chief judge
                                            UNITED STATES     DISTRICT COURT
                                            SOUTIffiRN   DISTRICT OF GEORGIA
